Citation Nr: 9916387	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  98-04 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for hypertension, with 
chest pain, dizziness, and shortness of breath.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

INTRODUCTION

The veteran had active air service from March 13, 1978 to May 
4, 1978; his DD 214 reflects that he was discharged under AFR 
39-10 (SPD JET), trainee discharge.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the Los 
Angeles, California Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
hypertension, with chest pain, dizziness, and shortness of 
breath.  The veteran was scheduled to testify at a personal 
hearing in March 1998.  He failed to report.  However he did 
appear at a hearing before the undersigned Board Member 
sitting at the RO in April 1999.


FINDING OF FACT

There is no current medical evidence showing that the veteran 
has hypertension, with chest pain, dizziness, and shortness 
of breath.  


CONCLUSION OF LAW

The claim for service connection for hypertension, with chest 
pain, dizziness, and shortness of breath is not well-
grounded.  38 U.S.C.A. §5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records demonstrate that on entrance 
examination in January 1978, the veteran's blood pressure was 
120/68.  In the notes section of the examination report, it 
is possible that further blood pressure readings were 
reported.  However, this is unclear.  Three days after the 
entrance examination, his blood pressure was 152-74.  On 
March 13, 1978, it was 160-74.  On separation examination in 
May 1978, the veteran's blood pressure was reported to be 
120/60.  Clinical evaluation of the heart was normal.  There 
was no diagnosis of hypertension.  

At the time the veteran filed his initial application for the 
disabilities at issue, he stated that he received treatment 
at St. Luke's Hospital in Chicago in 1979 and St. Ann's 
Hospital in 1985.  

In a July 1997 letter to H. Claude Hudson, Community Health 
Center, the RO requested copies of the veteran's treatment 
records from that facility, dated from 1996 to the present.  
In a letter received in August 1997, the Medical Records 
Director reported that a search of their records revealed 
that the veteran was seen at that facility on one occasion, 
January 10, 1991.  No treatment reports were included.  

In a July 1997 letter, the RO requested the veteran's 
treatment records from the Los Angeles Merced Medical Clinic.  
No response was received.  

At a personal hearing before a traveling member of the Board 
in April 1999, the veteran testified that he first 
experienced high blood pressure, chest pain, shortness of 
breath and dizziness during his period of active duty.  He 
reported that he was told he could get a medical discharge.  
He indicated that, shortly after his discharge, in 1979 or 
1980, he was treated for his condition at two hospitals in 
Chicago, Illinois, St. Ann's and St. Luke's.  He related that 
he had no additional evidence to submit at the hearing.  

II.  Analysis

The threshold question is whether the veteran has met his 
initial burden of presenting a well grounded claim.  If he 
has not, then the claim must fail and there is no further 
duty to assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting medical evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  For a well grounded claim 
of service connection, there must be competent evidence of a 
current disability (a medical diagnosis), of inservice 
incurrence or aggravation of a disease or injury (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see 
also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

Service connection is warranted for disability resulting from 
disease or injury that either began in or was aggravated by 
service.  38 U.S.C.A.. § 1131; 38 C.F.R. § 3.303(a).  
Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when:  (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumptive period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and the medical evidence relates the symptomatology to the 
veteran's present condition.  Rose v. West, No. 96-918 (U.S. 
Vet. App. Apr. 20, 1998); See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997). 

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the veteran.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  

The Board concludes that service connection for hypertension, 
with chest pain, dizziness, and shortness of breath may not 
be granted.  Service medical records simply do not reflect 
the presence of hypertension, or any of the other symptoms 
claimed.  Although the veteran has testified to the fact that 
he experienced high blood pressure in service and was treated 
for that condition shortly after his separation, a well 
grounded claim still requires medical evidence of current 
disability.  See Caluza, supra.  However, the veteran has not 
submitted any current medical evidence to show that he 
currently has hypertension, with chest pain, dizziness, and 
shortness of breath.  Furthermore, to the extent that he 
asserts that he now has hypertension, with the associated 
claimed symptoms, the Board notes that as a layperson he is 
not competent to render a medical diagnosis.  See King, 
supra; Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Without 
competent evidence of current disability, the veteran's claim 
of service connection for hypertension, with chest pain, 
dizziness, and shortness of breath is not well-grounded.  
Consequently, it must be denied.  

Finally, the Board notes that the VA may be obligated under 
38 U.S.C.A. § 5103(a) (1991) to advise a claimant of evidence 
needed to complete an application for a claim.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veteran Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet.App. 69 (1995).  In this case, the 
veteran has been advised by the RO, in the statement of the 
case, and by the Board in this decision of the evidence 
necessary to make his claim well-grounded.


ORDER

Service connection for hypertension, with chest pain, 
dizziness, and shortness of breath is denied on the basis 
that the claim therefor is not well-grounded.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 

